The defendant’s petition for certification for appeal from the Appellate Court, 63 Conn. App. 583 (AC 20232), is granted, limited to the following issue:
“In the exercise of our supervisory authority over the administration of justice, should the defendant be afforded a new trial due to pervasive prosecutorial misconduct during closing argument?”
ZARELLA, J., did not participate in the consideration or decision of this petition.
Timothy J. Sugrue, senior assistant state’s attorney, in opposition.
Decided July 5, 2001